Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the amendments and arguments filed on March 4, 2022.
Claims 17-23 and 40-46 are currently pending.
Claims 17 and 40 have been amended.

Claim Rejections - 35 USC § 103
The previous rejection of claims 17-23 and 40-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Mahajan are withdrawn in view of Applicant’s amendments and arguments.

Response to Arguments
Applicant's arguments filed March 4, 2022 have been fully considered and they are  persuasive.
Beginning on page 5 of remarks, Applicant argues that the previously cited art, Davis and Mahajan, do not teach the newly presented claimed features.  In particular, the Applicant argues that the prior art does not disclose “the API being configured to receive a SAT instance representing a SAT problem to be solved and an incremental update to the SAT problem to be solved.”  Examiner agrees and the rejection is withdrawn.

Conclusion
Claims 17-23 and 40-46 are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL T PELLETT/Primary Examiner, Art Unit 2121